GUARANTEE

West Palm Beach, Florida

     7th December, 2012




In order to induce BALBINO SUAREZ (hereinafter referred to as Holder) to make
such advances and extensions of credit, directly or indirectly, to MEDYTOX
DIAGNOSTICS, INC., a Florida corporation (hereinafter referred to as Borrower),
and for other valuable consideration, the receipt of which is hereby duly
acknowledged, the undersigned (hereinafter referred to as Guarantor) hereby
guarantees to the Holder the prompt and unconditional payment of any and every
obligation or liability of Borrower to Holder, pursuant to that certain Secured
Promissory Note (hereinafter referred to as the Note) in the principal  amount
of $165,125.00 made by Borrower in favor of Holder and dated 7th December, 2012,
a copy being attached hereto.




In the event of default under the Note, Guarantor hereby agrees to pay Holder
any and all expenses of collection of obligations hereby guaranteed including,
but not limited to, court costs and reasonable attorney's fees, including
appellate review.




This Guarantee shall also be binding upon the successors and assigns of the
Guarantor.




This Guarantee shall for all purposes be governed by the law of the State of
Florida.




IN WITNESS WHEREOF, the undersigned has executed and delivered this Guarantee on
the date first above written.







MEDYTOX SOLUTIONS, INC.,

a Nevada corporation







By: /s/ William Forhan   

      


















